Case 8:21-bk-00070-MGW Doc14_ Filed 03/23/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
In re: Case No. 8:21-bk-00070-MGW
Chapter 7
MARC JOSEPH ALEXANDER and
YOBY LYNN ALEXANDER,
Debtors.

/

 

TRUSTEE’S APPLICATION TO EMPLOY
APPRAISER TO APPRAISE PERSONAL PROPERTY

Chapter 7 Trustee, Dawn A. Carapella (the “Trustee”), files her Application to

 

Employ Appraiser to Appraise Personal Property, and states:

1, On January 11, 2021, the Debtors filed a voluntary petition for relief under
Chapter 7 of the Bankruptcy Code.

2. The Trustee respectfully requests authority to employ Robert Bonnell,
(“Appraiser”), P.O. Box 10337, Brooksville, FL 34603, for the purpose of obtaining an
appraisal of the value of the personal property.

3. No fees or costs will be paid without prior application and approval of the
Court unless the cost of the appraisal is less than $150.00. Compensation will be
determined later in accordance with Section 330 of the Bankruptcy Code.

4. Appraiser is experienced, qualified, and competent to appraise the
Debtors’ personal property.

5. To the best of the Debtors' knowledge, Appraiser has no connection with

any parties in interest or their attorneys or accountants, has no interest adverse to the
Case 8:21-bk-00070-MGW Doc14 Filed 03/23/21 Page2of3

Estate that would disqualify him/her from employment and, therefore, is a disinterested
party. The Appraiser’s declaration of disinterestedness is attached hereto as Exhibit “A.”

WHEREFORE, the Trustee respectfully requests that this Court enter an order
approving the employment of Appraiser as appraiser, and grant such other and further
relief as the Court deems appropriate.

I HEREBY CERTIFY that on March 23, 2021, a true and correct copy of the
foregoing has been sent via CM/ECF electronic system or by regular U.S. Mail furnished
to: Debtors: Marc Alexander and Yoby Lynn Alexander, 115 Robbins Rest Ct,
Davenport, FL 33896-0000; Debtors' Attorney: Hurley Partin Whitaker, li, 700 N.
Wickham Rd., Ste. 205, Melbourne, FL 32935; Appraiser, Robert Bonnell,
(“Appraiser”), P.O. Box 10337, Brooksville, FL 34603; and Office of the United States
Trustee, 501 East Polk Street, Suite 1200, Tampa, Florida 33602.

Respectfully submitted,

/s/ Dawn A. Carapella
DAWN A. CARAPELLA
Chapter 7 Trustee

P.O. Box 67

Valrico, FL 33595-0067
Dearapellatrustee@gmail.com
Case 8:21-bk-00070-MGW Doc14 Filed 03/23/21 Page 3of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVFISION
i
IN RE: ‘
4 .
MARC ALEXANDER Case No.: 8-21-00070
YOBY ALEXANDER
. Debtors

DECLARATION IN SUPPORT OF EMPLOYMENT

1. I, Robert Bonnell, am an appraiser with forty-two years of experience testifying
before the United States Bankruptcy Court, Middle District of Florida on behalf
of various trustees, as well as attorneys representing debtors and lien holders. I

have testified as an expert witness in several state courts as well as the Federal
District Court.

2. Ido not hold or represent an interest adverse to the estate.

3,. Iam not a creditor, equity security holder or insider of the Debtor.
4. Tam not, ans was not within the two years before the petition date a director,
or officer, or employee of the Debtor.

5. Ihave no interest materially adverse to the interest of the estate or of any class

of creditors or equity holders, by reason of any direct or indirect relationship to,
connection with, or interest in the Debtor, or for any other reason.

6. 1 further state that I do not have any connection, or otherwise have no interest
adverse to the Debtors, creditors, or any other party in interest, their respective

y« attorneys and accountants, the United States Trustee, or any person employed in
the Office of the United States Trustee, In the past, I have appraised property of
estates for Dawn Carapella, Chapter 7 Trustee in unrelated bankruptcy cases.

7. Ihave not and will not agree to share my compensation for such services with
any person.

I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE UNITED
STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT

Executed on Sferete SE FOAL By BEES. — ae

ROBERT BONNELL

P. O. Box 10337
Brooksville, Florida 34603
(814) 493-1380
